       Case 1:18-cv-12286-RGS Document 39 Filed 08/11/21 Page 1 of 9




                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 18-12286-RGS

                            RICHARD TAYLOR

                                      v.

          U.S. BANK, N.A., AS TRUSTEE FOR CARISBROOK
                   ASSET HOLDING TRUST and
        ROUNDPOINT MORTGAGE SERVICING CORPORATION

            MEMORANDUM AND ORDER ON DEFENDANTS’
               MOTION FOR SUMMARY JUDGMENT

                              August 10, 2021

STEARNS, D.J.

     On December 7, 2005, plaintiff Richard Taylor purchased 6 Elm Street,

in Medfield, Massachusetts, with a loan in the amount of $280,000 secured

by the property. The mortgage has been assigned several times since the

purchase, most recently on January 9, 2018, when U.S. Bank, N.A. as Trustee

for Kingsmead Asset Holding Trust assigned the mortgage to defendant U.S.

Bank, N.A., not in its individual capacity but solely as the owner-trustee for

Carisbrook Asset Holding Trust. Def.s’ SOF ¶ 7.

      Taylor defaulted on his mortgage loan in February of 2011. When

Taylor failed to “bring his account current or seek out loss mitigation

options,” defendant RoundPoint Servicing Corporation, as servicer of
       Case 1:18-cv-12286-RGS Document 39 Filed 08/11/21 Page 2 of 9




Taylor’s loan on behalf of U.S. Bank, sent Taylor a Notice to Cure Default on

November 15, 2016. With the Notice, RoundPoint sent Taylor a Right to

Request a Modified Mortgage Loan advising him again of his right to seek

loss mitigation to avoid foreclosure. Taylor testifies that he “doesn’t recall

ever receiving the [default] notice” but when shown the document by his

lawyer on June 14, 2021, he stated that he “had never heard of Queen’s Park

Ovel Asset Holding Trust [mistakenly named on the document] . . . which led

[him] to believe that Queen’s Park Ovel Asset Holding trust is the holder and

mortgagee of my mortgage [and] that RoundPoint . . . is acting on [its]

behalf.” Taylor Aff. ¶ 7; see also Dion Decl. (Dkt # 31) at 3-6. Taylor does

not deny knowing that RoundPoint was the servicer of the mortgage, or that

it accurately identified the unpaid mortgage payments and the past amount

due. Taylor also does not claim that he ever attempted to contact Queens

Park to verify its identity as the mortgage holder or to cure the default.

      On February 14, 2018, defendants began a proceeding in the Land

Court under the Servicemembers Civil Relief Act. That Court issued an Order

of Notice on March 2, 2018, and entered judgment in favor of U.S. Bank as

Trustee on April 30, 2018. SOF ¶ 13. On May 9, 2018, an affidavit was

executed and later recorded (on June 6, 2018), attesting to statutory

compliance with Mass. Gen. Laws ch. 244, §§ 35B and 35C, and certifying


                                       2
       Case 1:18-cv-12286-RGS Document 39 Filed 08/11/21 Page 3 of 9




that the holder of the Note and Mortgage was U.S. Bank as Trustee. On July

15, 2018, a Notice of Foreclosure Sale was mailed to Taylor and published in

the Medfield Press on March 23, 2018, March 30, 2018, and April 7, 2018.

The Notice of Foreclosure Sale informed Taylor that the foreclosure sale was

scheduled for August 17, 2018. Taylor filed for Chapter 13 bankruptcy on

August 16, 2018, triggering an automatic stay of the foreclosure.

      In November of 2018, Taylor sued U.S. Bank and RoundPoint seeking

to void the foreclosure. In his Complaint, Taylor alleges that, because

defendants had failed to send him “a Default Notice inform[ing him of] a

right to reinstate after acceleration,” they violated Massachusetts’ power of

sale statute and breached certain provisions of his mortgage. Compl. ¶ 35.

Taylor further contends that, having failed to grant RoundPoint a “power of

attorney” to execute and record the assignment of his mortgage, U.S. Bank

lacked standing as a “mortgagee who can exercise the statutory power of

sale.” Id. ¶ 89. Defendants promptly removed the case to this court.

      On September 24, 2019, the parties asked to stay this case in

anticipation of the Massachusetts Supreme Judicial Court’s (SJC) response

to the First Circuit’s certified question in Thompson v. JPMorgan Chase

Bank, N.A., 931 F.3d 109 (1st Cir. 2019), regarding the validity of foreclosure

notices provided to a borrower. See Dkt #18. The certified question asked


                                      3
       Case 1:18-cv-12286-RGS Document 39 Filed 08/11/21 Page 4 of 9




whether language in the foreclosure notices at issue in Thompson rendered

the notices inaccurate or deceptive, such that the foreclosure would be void.

Id. at 111. In their motion, the parties stated that

      [p]laintiff’s allegations here are substantially similar to those
      asserted in Thompson. Specifically, Plaintiff alleges that the pre-
      foreclosure default and right to cure letters sent by the
      Defendants include the same statements at issue in Thompson
      and, thus, that he has Thompson-based claims here. Plaintiff
      recently informed the Defendants that he intends to rely upon
      the Thompson argument as the basis for his wrongful foreclosure
      claims and would seek to stay this matter should Defendants
      proceed in filing for summary judgment. . . . Plaintiff ties his
      wrongful foreclosure claims to Thompson, citing in the
      Complaint the same mortgage terms, and the same legal and
      factual questions at issue there.

Dkt. #18 at 2, 4. The SJC concluded that the language of the notices initiating

the foreclosure in Thompson was not misleading.            See Thompson v.

JPMorgan Chase Bank, 486 Mass. 286, 295 (2020). Based on the SJC’s

answer to the First Circuit’s question, defendants filed this motion for

summary judgment on June 7, 2021.

      Notwithstanding the parties’ joint position in filing the motion to stay,

Taylor in his Opposition to RoundPoint’s Motion for Summary Judgment

now reneges and attempts to reverse course. In the Opposition

      [he] unequivocally denies any recollection of receiving any
      default letter in accordance with paragraph 22 of his mortgage.
      In addition, the purported correspondence, set forth as Exhibit
      H #2 to the Defendants “Statement of Undisputed Facts”,
      purportedly sent by Round[P]oint did not strictly comply with

                                       4
        Case 1:18-cv-12286-RGS Document 39 Filed 08/11/21 Page 5 of 9




      Paragraph 22 of the Mortgage contract because the notice falsely
      states that the current mortgage holder is “Queen’s Park Oval
      Asset Holding Trust” (“Queen’s Park”) and that Round[P]oint
      sent the default notice on behalf of “Queen’s Park” when in fact
      Queen’s Park was never a holder of the Plaintiff’s Mortgage or
      Note at any such time. Therefore, a question of fact exists as to
      Round[P]oint’s authority to send the purported Paragraph 22
      default notice because the notice fails to establish and in fact
      contradicts Round[P]oint’s authority to send the notice on behalf
      of any mortgagee or noteholder as set forth in the Defendants’
      own chain of title that they provided in support of this motion.

Pl.’s Opp’n at 1-2.

                               DISCUSSION

      “Summary judgment is warranted if the record, construed in the light

most flattering to the nonmovant, ‘presents no genuine issue as to any

material fact and reflects the movant’s entitlement to judgment as a matter

of law.’” Lawless v. Steward Health Care Sys., LLC, 894 F.3d 9, 21 (1st Cir.

2018), quoting McKenney v. Mangino, 873 F.3d 75, 80 (1st Cir. 2017); see

also Fed. R. Civ. P. 56(a); Bryan v. Am. Airlines, Inc., 988 F.3d 68, 74 (1st

Cir. 2021).

      Taylor’s “Hail Mary” effort to resuscitate his statutory non-compliance

claims despite the SJC’s rebuff stumbles out of the gate. RoundPoint’s

undisputed documentation of the mailings preluding the foreclosure

conclusively establishes compliance with section 35A.        Jared Fink, a

Roundpoint vice president in its Default Litigation department familiar with


                                     5
       Case 1:18-cv-12286-RGS Document 39 Filed 08/11/21 Page 6 of 9




this account, authenticates the return receipt of the Notice to Cure Default

sent to “Richard Taylor, 6 Elm Street, Medfield, Massachusetts.” See Dkt

37.1 at 26. Fink also explains that the reference to “Queen’s Park” in the

notice to Cure default was an administrative error, confirming that U.S. Bank

National Association acted as the custodian for Taylor’s mortgage loan, and

was the holder of the Mortgage and Note from December 14, 2015 until May

13, 2021 (the relevant period) when the Note was reassigned to Wells Fargo

Bank. See Nutting v. Nationstar Mortg. LLC, 23 LCR 563 (Mass. Land Ct.

2015) (holding that the failure to properly name the mortgagee in the section

35A notice to cure did not render the foreclosure void as it is the mortgage

servicer “who holds authority to make decisions or otherwise take action to

allow the mortgagor to cure any default, pay off the loan balance by means

of a sale or refinancing, or undertake discussions of a possible modification

of the loan.”); see also U.S. Bank Nat’l Ass’n v. Schumacher, 467 Mass. 421,

431 (2014) (holding that a defective notice to cure did not invalidate a

foreclosure sale); Haskins v. Deutsche Bank Nat’l Trust Co., 86 Mass. App.

Ct. 632, 640 (2014) (same). There is no dispute that RoundPoint was the

servicer of Taylor’s loan with the authority to act on the mortgagee’s behalf

and was clearly identified as such on the Notice to Cure Default (along with

RoundPoint’s contact information). The misidentification of Queens Park


                                     6
       Case 1:18-cv-12286-RGS Document 39 Filed 08/11/21 Page 7 of 9




does not render the foreclosure “so fundamentally unfair that [Taylor] is

entitled to equitable relief,” especially where Taylor denies ever receiving the

Notice (and therefore could not have been misled by the mistaken

identification. Bank of New York Mellon Corp. v. Wain, 85 Mass. App. Ct.

498, 501 (2014).

      Similarly, Taylor’s argument regarding supposed inaccuracies or

omissions in the chain of assignments of the Mortgage holds no legal weight.

“[A] mortgagor does not have standing to challenge shortcomings in an

assignment that render it merely voidable at the election of one party but

otherwise effective to pass legal title.” Culhane v. Aurora Loan Servs. of

Nebraska, 708 F.3d 282, 291 (1st Cir. 2013), quoted in Wells Fargo Bank,

N.A. v. Anderson, 89 Mass. App. Ct. 369, 372 (2016); see also Giannasca v.

Deutsche Bank Nat’l Trust Co., 95 Mass. App. Ct. 775, 777-778 (2019)

(Massachusetts law does not require a foreclosing mortgagee to show that

prior holders of the record legal interest in the property also held the note

each time an assignment was made to the next holder in the chain).

      For a mortgagor in the persona Taylor adopts to succeed in voiding an

assignment, he would have to show that no one in the world has the power

to enforce the mortgage (whatever doubts he may have about the immediate

party seeking to do so). Barrasso v. New Century Mortg. Corp., 91 Mass.

                                       7
       Case 1:18-cv-12286-RGS Document 39 Filed 08/11/21 Page 8 of 9




App. C.t 42, 49 (2017). “[W]here the foreclosing entity has established that

it validly holds the mortgage, a mortgagor in default has no legally cognizable

stake in whether there otherwise might be latent defects in the assignment

process.” Wain, 85 Mass. App. Ct. at 502; see also Sullivan v. Kondaur

Capital Corp., 85 Mass. App. Ct. 202, 205, 209-210 & n.13 (2014)

(foreclosing entity must have valid title to the mortgage at the time it gives

section 14 notice of foreclosure and at the time of the sale – it need not,

however, demonstrate that prior holders of the record legal interest in the

mortgage also held title of the note each time its interest in mortgage was

transferred to the next holder in the chain).

                                   ORDER

      For the foregoing reasons, defendants’ motion for summary judgment

is ALLOWED. The Clerk will enter judgment for defendants on all claims

and close the case.

                                    SO ORDERED.

                                    /s/Richard G. Stearns __________
                                    UNITED STATES DISTRICT JUDGE




                                      8
Case 1:18-cv-12286-RGS Document 39 Filed 08/11/21 Page 9 of 9




                             9
